                   Case 3:17-cv-06048-RBL Document 51 Filed 12/28/18 Page 1 of 3




 1                                                 THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9   HIDDEN HILLS MANAGEMENT, LLC,                   No. 3:17-cv-06048-RBL
     and 334TH PLACE 2001, LLC,
10                                                   ORDER GRANTING 334TH PLACE 2001,
                            Plaintiffs,              LLC’S MOTION TO COMPEL AND FOR
11                                                   IN CAMERA REVIEW OF CERTAIN
              v.                                     DOCUMENTS
12
     AMTAX HOLDINGS 114, LLC, and                    NOTE ON MOTION CALENDAR:
13   AMTAX HOLDINGS 169, LLC,                        December 7, 2018

14                          Defendants.

15
     AMTAX HOLDINGS 114, LLC, AMTAX
16   HOLDINGS 169, LLC, and PARKWAY
     APARTMENTS, LP
17
                            Counter-Plaintiffs,
18
              v.
19
     HIDDEN HILLS MANAGEMENT, LLC,
20   and 334TH PLACE 2001, LLC,
21                          Counter-Defendants.
22            THIS COURT, having read and considered Plaintiff 334th Place 2001, LLC’s (“334th

23   Place”) Motion to Compel and for In Camera Review of Certain Documents, and the motion’s

24   supporting declaration and exhibits, and any opposition thereto, and good cause appearing, the

25   Court hereby ORDERS:

26                  1. 334th Place’s Motion is GRANTED.

     ORDER GRANTING MOTION
     TO COMPEL
     (No. 3:17-cv-06048-RBL)- 1                                                   STOEL RIVES LLP
                                                                                       ATTORNEYS
                                                                  600 University Street, Suite 3600, Seattle, WA 98101
     99246875.1 0009368-00002                                                  Telephone (206) 624-0900
                 Case 3:17-cv-06048-RBL Document 51 Filed 12/28/18 Page 2 of 3




 1                 2. Defendant AMTAX Holdings 169, LLC’s (“Amtax 169”) privilege and work

 2                      product objections made in response to 334th Place’s Rule 30(b)(6) Notice and

 3                      during the October 26, 2018 deposition of Amtax 169 are OVERRULED.

 4                 3. Amtax 169’s designated representative must appear for another deposition and

 5                      answer the questions that were previously unanswered due to either lack of

 6                      preparation or on privilege or work product grounds. During the resumed

 7                      deposition, Amtax 169’s counsel shall not object on privilege or work product

 8                      grounds, or instruct the witness not to answer, any questions that seek factual

 9                      information.

10                 4. Amtax 169’s prior inability or refusal to provide answers to 334th Place’s factual

11                      questions was tantamount to a failure to appear. As a result, pursuant to Federal

12                      Rule of Civil Procedure 37(d), 334th Place’s reasonable expenses, including its

13                      attorneys’ fees and costs, incurred to prepare for and hold the continued Rule

14                      30(b)(6) deposition of Amtax 169 will be paid for by Amtax 169.

15                 5. Upon review of the documents before the Court for in camera inspection that

16                      were clawed back by Amtax 169, the Court has concluded that those documents

17                      are not privileged or subject to the work product doctrine. Amtax 169 shall

18                      therefore rescind its claw back of those documents, which bear bates numbers

19                      AMTAXHH00019120-21 and AMTAXHH00020525-26.

20                 6. Pursuant to Rule 37(a)(5)(A), 334th Place’s reasonable expenses, including its

21                      attorneys’ fees and costs, incurred in bringing this motion are estimated at

22                      $7,500.00 (on the low side) and Amtax will pay these expenses to 334th Place

23                      within fifteen (15) days of this order.

24

25            IT IS SO ORDERED.

26

     ORDER GRANTING
     MOTION TO COMPEL
     (No. 3:17-cv-06048-RBL) - 2                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     99246875.1 0009368-00002                                                        Telephone (206) 624-0900
                 Case 3:17-cv-06048-RBL Document 51 Filed 12/28/18 Page 3 of 3




 1            DATED this 28th day of December, 2018.

 2

 3

 4
                                                       A
                                                       Ronald B. Leighton
 5                                                     United States District Judge
 6

 7

 8   Presented By:

 9
     STOEL RIVES LLP
10

11   s/ J. Scott Pritchard
     David R. Goodnight, WSBA No. 20286
12
     Rita V. Latsinova, WSBA No. 24447
13   J. Scott Pritchard, WSBA No. 50761
     600 University Street, Suite 3600
14   Seattle, WA 98101
     Phone: (206) 624-0900
15   Facsimile: (206) 386-7500
     Email: david.goodnight@stoel.com
16
     Email: rita.latsinova@stoel.com
17   Email: scott.pritchard@stoel.com

18   Attorneys for Plaintiffs Hidden Hills
     Management LLC and 334th Place 2001,
19   LLC.

20

21

22

23

24

25

26

     ORDER GRANTING
     MOTION TO COMPEL
     (No. 3:17-cv-06048-RBL) - 3                                                STOEL RIVES LLP
                                                                                     ATTORNEYS
                                                                600 University Street, Suite 3600, Seattle, WA 98101
     99246875.1 0009368-00002                                                Telephone (206) 624-0900
